DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following informality. The drawings provided are of the poor reproduction quality {see 37 CFR 1.84 (I: character of lines, numbers and letters)}.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Applicant’s election without traverse of Invention I with species 4 and subspecies 1 in the reply filed on November 24, 2020 is acknowledged.
Applicant states that claims 1 – 15, 19 and 20 read on elected invention with elected species and subspecies. However, upon further consideration, examiner found that claims 9 and 10 recite features that are directed to non-elected subspecies 4 (fig. 11A) and claim 11 recite features that are directed to non-elected subspecies 6 (fig. 11C).
Therefore, claims 1 – 20 are pending in the application with claims 9 – 11 (as being drawn to non-elected subspecies) and 16 – 18 (as being drawn to non-elected invention) being withdrawn.
Claim Objections
Claims 19 and 20 are objected to because of the following informalities. Appropriate correction is required.
Claim 19, last two lines: “said linear portion of the inner side of said mounting hole” should read --said linear portions of the inner sides of said mounting holes--.
Claim 20 is objected to for being dependent on claim 19.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 8 recites the limitation “at least two positioning posts of the valve seat” in last line. It is unclear as to whether the recited positioning posts are same or different from “at least two protruding positioning posts” recited in line 9. For examination purposes, it is interpreted to be the same. Applicant is suggested to amend the limitation as --the at least two protruding positioning posts of the valve seat--. 
Claim 12 recites the limitation “said receiving portion” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Applicant is suggested to amend the limitation as --said at least two receiving portions--.
Claim 12 is also rejected for being dependent on claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan, Hong (CN 205025738 – herein after Yan).
In reference to claim 1, Yan discloses a micro-fluid pump capable of controlling flow precisely (in fig. 1), wherein said micro-fluid pump comprises: a pump body (comprising of valve seat 2, airbag 3 and base 4) , and a pump cover (1) covering a portion of an inlet passage (11) and at least a portion of an discharge passage (12), said pump cover (1) comprising an inlet cavity (see fig, A below) for containing fluid (air) entering the micro-fluid pump from outside and a discharge cavity (see fig. A below) for containing fluid (air) to be discharged from the micro-fluid pump, separated by a partition portion (see fig. A below); wherein said pump cover has on its bottom face a distribution wall (see fig. A below) which is disposed in said inlet cavity and extends at least partially toward said partition portion.

    PNG
    media_image1.png
    811
    1270
    media_image1.png
    Greyscale

Fig. A: Edited fig. 2 of Yan to show claim interpretation.
In reference to claim 2, Yan discloses the micro-fluid pump capable of controlling flow precisely, wherein (see fig. A above) said inlet cavity is disposed around said discharge cavity and has an inlet cavity outer wall
In reference to claim 3, Yan discloses the micro-fluid pump capable of controlling flow precisely, wherein (see fig. A above) said distribution wall extends radially.
In reference to claim 4, Yan discloses the micro-fluid pump capable of controlling flow precisely, wherein (see fig. A above) the pump cover (1) has a plurality distribution walls which are spaced at a regular angle with respect to the center of said pump cover in order to divide said inlet cavity into a plurality of inlet sub-cavities (as seen in fig. A above).
In reference to claim 5, Yan discloses the micro-fluid pump capable of controlling flow precisely, wherein said micro-fluid pump is assembled by a snap spring (13: circlip), and a recess for the snap spring (as seen in fig. 2) is provided on a top face of said pump cover (1), the position of said recess corresponding to the position of the distribution wall on the bottom face of said pump cover (in view of fig. A above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Kayukawa et al. (JP 2000054961 – herein after Kayukawa).
In reference to claim 6, Yan teaches the micro-fluid pump capable of controlling flow precisely, wherein said pump body comprises a valve seat (2) on which an outflow passage (24) for discharging fluid is provided, said outflow passage forming at least a portion of the discharge passage of said micro-fluid pump, said valve seat is further mounted with a one-way discharge valve (9) which is located between said valve seat (2) and said pump cover (1) and has a flexible valve flap (92) covering said outflow passage, a side of said valve flap (i.e. bottom side of flap 92) facing the valve seat and covering the outflow passage (24).
Yan remains silent on the side of said valve flap (i.e. bottom side of flap 92) facing the valve seat and covering the outflow passage (24) being formed as a spark surface (i.e. the surface being rough).
However, Kayukawa teaches the compressor, wherein the flap valve’s contact surface (see ¶7 and ¶8 of translation) is roughened in order to suppress the pulsation and reduce the noise. Roughening the contact surface of the valve decreases the valve opening resistance, thus reducing pulsation caused by the valve opening resistance.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to form bottom surface (i.e. Yan as a spark surface (i.e. roughed surface) using the teaching of Kayukawa for the purpose of suppressing the pulsations and reduce the noise, as recognized by Kayukawa above.
In reference to claim 7, Yan teaches the micro-fluid pump capable of controlling flow precisely, wherein said pump body comprises a valve seat (2) having a fluid passage (23: air inlet and/or 24: air outlet) for introducing the fluid and/or for discharging the fluid, and wherein said valve seat is provided with a one-way valve (8 and/or 9) for the respective corresponding fluid passage which is an umbrella valve (see fig. 5 and ¶62 of translation) with a umbrella face which has a first side (bottom side for outlet valve and top side for inlet valve) covering the respective fluid passage, said first side being formed as a knife grain surface.
Yan remains silent on the first side of the umbrella valve (i.e. the side that contacts the valve seat) being formed as a knife grain surface (i.e. the surface being rough).
However, Kayukawa teaches the compressor, wherein the flap valve’s contact surface (see ¶7 and ¶8 of translation) is roughened in order to suppress the pulsation and reduce the noise. Roughening the contact surface of the valve decreases the valve opening resistance, thus reducing pulsation caused by the valve opening resistance.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to form first surface (i.e. contact surface) of the umbrella valve of Yan as a knife grain surface (i.e. roughed Kayukawa for the purpose of suppressing the pulsations and reduce the noise, as recognized by Kayukawa above.
Claims 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Fukami et al. (US 2003/0086803 – herein after Fukami).
In reference to claim 8, Yan teaches the micro-fluid pump capable of controlling flow precisely (in fig. 1), wherein said micro-fluid pump is an air pump and said pump body comprises a valve assembly (9+8+2) which comprises: a valve seat (2) with an air discharge cavity (21) formed thereon, said air discharge cavity is formed with a plurality of air discharge holes (24) therein defining a portion of the air discharge passage, and a discharge valve (9) installed in the air discharge cavity and having a plurality of valve flaps (92) which cover the plurality of air discharge holes (24), wherein at least two protruding positioning posts (four positioning posts = four walls of central square post 24) are disposed in said air discharge cavity, and at least two receiving portions (four receiving portions = four walls of square cap 91) are disposed in said discharge valve (9), said receiving portions being configured to receive at least two positioning posts of the valve seat (as seen in fig. 1 or disclosed in ¶62 of the translation).
Yan remains silent on the micro-fluid pump being a liquid pump.
However, Fukami teaches similar micro-fluid pump that can be used to pump liquid (in ¶149).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to use the pump of Yan to pump liquid instead of air as disclosed by Fukami in order to pump user’s desired Ex parte Masham, 2 USPQ2d 1647 (1987).
In reference to claim 12, Yan teaches the micro-fluid pump capable of controlling flow precisely, wherein said receiving portion (91) is formed as a through-hole (condition A) or a receiving recess (condition B) {condition B is met in view of fig. 1}.
In reference to claim 13, Yan discloses the micro-fluid pump capable of controlling flow precisely, wherein said pump body (2+3+4) comprises: a valve seat (2) which is provided with a plurality of through-hole groups (23: air inlet and/or 24: air outlet), each of which comprises an air inlet hole (23) for air inflow and an air discharge hole (24) for discharging air; and a diaphragm seat (31) mounted with a diaphragm portion (33+34+35+36) thereon, said diaphragm portion is regularly arranged with a plurality of diaphragm units (33+35+36) with respect to a center thereof, and said diaphragm seat is provided with a plurality of mounting holes (see fig. B below) for accommodating the respective diaphragm units; wherein said valve seat is provided with positioning posts (see fig. B below) between each two adjacent through-hole groups, said positioning posts are able to pass through corresponding positioning holes (see fig. B below) on said diaphragm portion to fit into corresponding positioning recesses on said diaphragm seat.

    PNG
    media_image2.png
    400
    651
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    378
    741
    media_image3.png
    Greyscale

Fig. B: Edited figs. 2 and 5 of Yan to show claim interpretation.
Yan remains silent on the micro-fluid pump being a liquid pump.
However, Fukami teaches similar micro-fluid pump that can be used to pump liquid (in ¶149).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to use the pump of Yan to pump liquid instead of air as disclosed by Fukami in order to pump user’s desired fluid (liquid in this case) because the pump of Yan is capable of pumping the liquid fluid. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Fukami et al. (US 2003/0086803 – herein after Fukami) and Pascual et al. (US 8,449,267 – herein after Pascual).
Yan teaches the micro-fluid pump capable of controlling flow precisely, wherein said pump body (2+3+4)  comprises: a diaphragm seat (31) mounted with a diaphragm portion (33+34+35+36), said diaphragm portion is regularly arranged with a plurality of diaphragm units (33+35+36)  with respect to a center thereof, which are reciprocally compressible and stretchable; and a valve seat (2) on which a plurality of compression zones are distributed, each of which corresponds to one of the plurality of diaphragm units and provided with an air inlet hole (23) for the air inflow covered with an inlet valve (8), and an air discharge hole (24) for discharging the air covered with a discharge valve (9).
Yan remains silent on the micro-fluid pump being a liquid pump.
However, Fukami teaches similar micro-fluid pump that can be used to pump liquid (in ¶149).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to use the pump of Yan to pump liquid instead of air as disclosed by Fukami in order to pump user’s desired fluid (liquid in this case) because the pump of Yan is capable of pumping the liquid fluid. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Yan remains silent on the micro-fluid pump wherein said compression zone is provided with a pressurizing boss and a notch region partially surrounded by the pressurizing boss, and said pressurizing boss protrudes from the base surface of the valve seat into the corresponding diaphragm unit and provided an inlet valve 
However, Pascual teaches a pump assembly, wherein said compression zone in a valve seat (34) is provided with a pressurizing boss (36) and a notch region (notch being between two ends of wall 38) partially surrounded by the pressurizing boss, and said pressurizing boss (36) protrudes from the base surface of the valve seat into the corresponding diaphragm unit (of 12) and provided an inlet valve seat surface (50), which is higher than a bottom surface of said valve seat, for receiving said inlet valve thereon (col. 3, lines 50-53), said liquid inlet hole is provided in the inlet valve seat surface and penetrates said pressurizing boss, and said liquid discharge hole (52) is opened in said notch region (notch being between two ends of wall 38).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the compression zone in the pump of Yan using the teaching of Pascual for the purpose of improving the efficiency of the liquid pump, reduce air entrapment in the liquid pump and improve priming capability of the liquid pump, as recognized by Pascual (col. 3, lines 40-43).
Allowable Subject Matter
Claims 19 and 20 are allowed.
15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art(s) on record alone or in combinations fails to teach the micro-fluid pump: “wherein said uniform thickness portions of the cavity wall have a thickness of 0.5 mm, said linear thickened portions have a length in the longitudinal direction of 0.9 mm, and said linear portions of the inner side walls of said mounting holes have a length in the longitudinal direction of 0.85 mm.”, as in claim 15 and 19.
Claim 20 depends on claim 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746